Citation Nr: 1720139	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus and bone spurs.

2.  Entitlement to service connection for hammertoes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to an increase evaluation in excess of 40 percent for a service-connected right ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Leann Baker


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1963 to March 1966.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from as April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (which denied an increase rating for the Veteran's right ankle disability), from a September 2010 rating decision (which denied service connection for the Veteran's bilateral pes planus and bone spurs),  and from a January 2015 rating decision (which denied the reopening of the Veteran's entitlement to service connection for a right knee condition, and denied service connection for bilateral hammertoes.)
 
At a November 2009 VA examination, the Veteran reported that he quit his job due to right foot swelling.  The Board construes the November 2009 VA examination report as a request for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).  Therefore, the issue of entitlement to a TDIU is also on appeal before the Board.

The Veteran was scheduled for a hearing in April 2017; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).


The issues of entitlement to service connection for bilateral pes planus and bone spurs, entitlement to service connection for a right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2009 rating decisions, the AOJ denied service connection for a right knee disability.  Although the Veteran filed a Notice of Disagreement (NOD) with the decision, he did not perfect and appeal following the issuance of an August 2009 Statement of the Case (SOC), or submit new and material evidence within the one-year period.

2.  The evidence received since the August 2009 SOC, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's right ankle disability has been assigned the maximum 40 percent rating for a disability of the ankle under the regular schedular criteria.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating in excess of 40 percent for right ankle degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.68, 4.71a, Diagnostic Code 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  
With regard to the increased rating claim, the Veteran received 38 U.S.C.A. § 5103 (a)-compliant notice in February 2009.  Moreover, the request to reopen his right knee disability claim was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a 'fully developed' status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim.  The Board concludes that the notice that accompanies the FDC form submitted by the Veteran, prior to the initial adjudication by the AOJ in January 2015, satisfies the VCAA duty to notify and nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim. 

VA also provided the Veteran with examinations to determine the nature and severity of his right ankle disability in June 2010, and August 2011.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria. 

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

In this case, VA received the Veteran's claim for an increased rating for his right ankle disability in January 2009.

The Veteran's right ankle disability, characterized degenerative joint disease of the right ankle, has been assigned a 40 percent rating under Diagnostic Code 5270, 38 C.F.R. § 4.71a (2016).  Thus, his disability has been evaluated under Diagnostic Code 5270 for ankylosis of the ankle.  38 C.F.R. § 4.27 (2016).  As 40 percent is the maximum rating allowed under that code, the Board will consider whether any alternative or separate Diagnostic Code may enable a higher rating.  Butts v. Brown, 5 Vet. App. 532 (1993).

After review, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's right ankle disability.  His right ankle disability has been assigned the maximum 40 percent rating for a disability of the ankle under the schedular criteria.  In that regard, while he is being compensated for ankylosis of the ankle, examinations have not shown that his disability is manifested by ankylosis.  Thus, he clearly is not entitled to an even higher rating under any diagnostic code for ankylosis.

Moreover, a higher rating is unavailable because of the Amputation Rule, which provides that the combined ratings for disabilities of an extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2016).  In this case, the Amputation Rule precludes a rating in excess of 40 percent for any pathology involving the ankle.  38 C.F.R. §4.71a, Diagnostic Code 5165 (rating for a below-the-knee amputation of the leg at a lower level, permitting prosthesis).  In other words, the 40 percent rating for the Veteran's right ankle degenerative joint disease is the maximum rating allowed for a below-the-knee amputation of the leg at a lower level, permitting prosthesis, at the elective level.  Thus, the Board need not consider whether a rating higher than 40 percent is warranted for his right ankle disability under Diagnostic Code 5270, or any other code.  In that regard, the Board notes the Veteran's assertion that he is entitled to a higher rating for his ankle disability; however, even if he were entitled to such a separate rating, he would not receive any more compensation. 

In conclusion, an increased rating for the Veteran's right ankle disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claim to reopen service connection for right knee

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must determine that new and material evidence has been presented before addressing the merits of the appellant's claim regardless of what the RO decides.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (noting that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In an April 2009 rating decisions, the AOJ denied the Veteran's claim for service connection for his right knee disability.  The AOJ found that evidence shows this condition neither occurred in nor was caused by nor aggravated by service, nor is there an association shown with the service connected right ankle condition.  The Veteran submitted a timely NOD, and the AOJ issued an August 2009 SOC.  The August 2009 SOC addressed the issues of direct service connection and secondary service connection.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year period.  Therefore, the April 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the August 2009 SOC, pertinent evidence of record included the Veteran's complaints of knee pain and swelling, VA and private treatment records that show a diagnosis of right knee osteoarthritis, torn right medial and lateral menisci, and small joint effusion, chondromalacia, an October 2008 VA examination, and a December 2008 finding that the possible altered gait due to chronic pain in the ankle may transmit to the knee.  

Since the August 2009 SOC, the pertinent evidence include further VA and private treatment records, a statement from the Veteran that he has right knee neuropathy that causes knee swelling, and a further statement from the Veteran that his service-connected right ankle disability caused his right knee pain.  See March 2010 VA Form 9; January 2013 VA examination.

The Board finds that the evidence, specifically the VA and private treatment records and the Veteran's statement that he has neuropathy, is new, as it has not been previously been submitted to VA for consideration.  However, with respect to whether this evidence is material, the Board notes that the previous denial in August 2009 was based on the findings that the Veteran's right knee disability was not secondary to his service-connected right ankle disability, and that there was no continuity of symptomatology of his knee disability.  The Veteran has not submitted any new evidence that suggests that his knee disability existed since service nor did he submit any new evidence that suggests his knee disability is secondary to his service-connected ankle disability.  Similarly, while the Veteran's statement that he has neuropathy in his knee is new, the observable symptomatology associated with the claimed neuropathy is not.  In that regard, pain and swelling of the knee was of record during the August 2009 SOC.

While the Veteran continues to assert that his service-connected ankle disability has caused his knee pain, the Board finds that this assertion is cumulative of the assertion that was previously of record.  In addition, this statement is not material, as the Veteran is not competent to provide a probative opinion as to the etiology of his current right knee disability.  That particular inquiry is within the province of trained medical professionals as it involves a complex medical issue.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.").

In short, the Board finds that the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, and, therefore, the new-and-material evidence standard has not been met and the claim should not be reopened.  Shade, 24 Vet.App. at 123 (Lance, J. concurring); see 66 Fed.Reg. 45620-01, 45629 (Aug. 29, 2001) ("We believe it is fair and reasonable to apply the same standard . . . in determining whether a claim has been reopened, triggering VA's full duty to assist by providing a VA examination or obtaining a medical opinion.").  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a right knee disability is denied.

An increased rating for a right ankle disability is denied.


REMAND

The Veteran appears to contend that his hammertoe disability is associated with his military service, and he has been diagnosed with hammertoes.  See May 2010 VA treatment record; July 2001 VA treatment record, See June 2014 VA Form 21-526EZ.  The Board notes that the Veteran's service treatment records do note toe pain while in service.  See November 1965 service treatment record.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his hammertoes.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

Regarding his bilateral pes planus and bone spurs, the Veteran was most recently afforded a VA examination in January 2014.  At that examination, the examiner opined that is was less likely as not that the current bilateral pes planus was caused by, aggravated by, or the result of the veteran's service connected right ankle condition.  Importantly, the examiner stated that the Veteran's current bilateral pes planus is the natural progression of the process noted prior to enlistment.  However, in the same examination report, the examiner stated that the Veteran' plantar fascial pain is the result of the Veteran's service-connected aggravation of pes planus.  In that regard, the Board finds that the January 2014 VA examination is internally inconsistent.  The examiner appears to state that the Veteran's pes planus was both aggravated and not aggravated by service.  Additionally, the Board notes that on the Veteran's January 1966 separation examination, his feet were marked as normal upon clinical evaluation.  However, the examiner did not discuss whether the Veteran's foot disabilities resolved prior to separation from service.

Finally, in a November 2009 VA examination, the examiner noted that the Veteran had to quit his custodial job due his right foot swelling.  The right foot swelling appears to be associated with the Veteran's service connected right ankle disability.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating includes the issue of whether a TDIU is warranted.  Rice, 22 Vet. App. at 453-54.  Therefore, the AOJ should develop and adjudicate the issue of the Veteran's entitlement to a TDIU in the first instance.  See Bernard v. Brown, 4 Vet.App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards").


Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral pes planus and bone spurs, and his hammertoes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's hammertoes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has hammertoes that manifested in service or is otherwise causally or etiologically related to his military service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should obtain an addendum opinion to determine the nature and etiology of the Veteran's current pes planus and bone spurs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Specifically, the examiner should address the Veteran January 1966 separation examination, which lists the Veteran's feet as normal.

The examiner should also offer an opinion as to whether the Veteran's pes planus was aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  The examiner should be sure to explain his or her opinion on the matter.  Moreover, the examiner should note any evidence of record to support his or her opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  The AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


